Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-16-2001

Hutchins v. Wilentz Goldman
Precedential or Non-Precedential:

Docket 98-6248




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"Hutchins v. Wilentz Goldman" (2001). 2001 Decisions. Paper 180.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/180


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed August 16, 2001

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

Nos. 98-6248 & 98-6339

CHARLES T. HUTCHINS

v.

WILENTZ, GOLDMAN & SPITZER;
LOUIS DeLUCIA;
JOHN DOES "1" THROUGH JOHN DOES "3";
JOAN LAVERY

(Newark D.C. Civil No. 96-4678)

CHARLES T. HUTCHINS

v.

ABC CORP., SEALED

(Newark D.C. Civil No. 96-5988)

       Charles T. Hutchins,
       Appellant

On Appeal from the United States District Court
for the District of New Jersey
D.C. Civil Action Nos. 96-cv-04678 & 96-cv-05988
(Honorable Katharine S. Hayden)

Argued February 8, 2001

Before: SCIRICA, McKEE and STAPLETON, Circuit   Judges
ORDER AMENDING SLIP OPINION

IT IS HEREBY ORDERED that the slip opinion in the
above case, filed June 13, 2001, be amended as follows:

Page 2, lines 5-6 of the introductory paragraph, which
read:

       "fraudulent claims that cause economic loss to the
       government."

shall read:

       "fraudulent claims that cause or would cause economic
       loss to the government."

Page 8, lines 1-6, which read:

       "Claims Act a plaintiff must prove: (1) the defendant
       presented or caused to be presented to an agent of the
       United States a claim for payment; (2) the claim was
       false or fraudulent; (3) the defendant knew the claim
       was false or fraudulent; and (4) the United States
       suffered damages as a result of the false or fraudulent
       claim."

shall read:

       "Claims Act a plaintiff must prove: (1) the defendant
       presented or caused to be presented to an agent of the
       United States a claim for payment; (2) the claim was
       false or fraudulent; and (3) the defendant knew the
       claim was false or fraudulent."

Page 8, lines 14-17, which read:

       "The crux of the dispute is whether the submission of
       these fraudulent bills was a `false claim for payment or
       approval' that caused damage to the United States
       government."

shall read:

       "The crux of the dispute is whether the submission of
       these fraudulent bills was a `false claim for payment or
       approval.' "

                                 2
Page 8, lines 18-19, which read:

       "Hutchins contends that even if no government money
       were expended from the United States Treasury in
       connection"

shall read:

       "Hutchins contends that even if no claim were made
       against United States Treasury money in connection"

Page 8, line 32, which reads:

       "does not cause the government economic loss"

shall read:

       "would not cause the government economic loss"

Page 9, line 19. Before the sentence beginning,"As the
Supreme Court recognized," insert:

       "While `recovery under the [False Claims Act] is not
       dependent upon the government's sustaining monetary
       damages,' Varljen v. Cleveland Gear Co., Inc. , 250 F.3d
426, 429 (6th Cir. 2001), the Act is only intended to
       cover instances of fraud `that might result in financial
       loss to the Government.' Neifert-White, 390 U.S. at
       232."

Page 10, line 20, which reads:

       "which causes economic loss to the United States"

shall read:

       "which attempts to or actually causes economic loss to
       the United States"

Page 11, lines 1-4, which read:

       "For these reasons, we hold the submission of false
       claims to the United States government for approval
       which do not cause financial loss to the government
       are not within the purview of the False Claims Act."

shall read:

       "For these reasons, we hold the submission of false
       claims to the United States government for approval
       which do not or would not cause financial loss to the
3
       government are not within the purview of the False
       Claims Act."

Page 11, line 9, which reads:

       "these claims result in economic loss to the United
       States"

shall read:

       "these claims would result in economic loss to the
       United States"

Page 12, line 16, which reads:

       "caused economic loss to the United States Treasury."

shall read:

       "caused or would cause economic loss to the United
       States Treasury."

       BY THE COURT:

        /s/ Anthony J. Scirica
       Circuit Judge

DATED: August 16, 2001

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                 4